 565325 NLRB No. 96COMPLETE CARRIER SERVICES1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge™s findings that the Respondent violated Sec.8(a)(1) of the Act by implementing preelection retroactive pay raises
and other benefits, we find it unnecessary to pass on his related find-
ing that these acts also violate Sec. 8(a)(3), as this additional finding
would not affect the remedial order.Inasmuch as the judge relied upon Skyline Distributors, 319 NLRB270 (1995), only as support for the 8(a)(3) conclusions, Members
Hurtgen and Brame find it unnecessary to pass on that case as sup-
port for the appropriateness of a bargaining order.2The judge inadvertently failed to include language in his rec-ommended Order setting aside the election in Case 5ŒRCŒ14305.
We insert that language in this Order.We have modified the administrative law judge™s posting para-graph to reflect the proper date on which the unfair labor practice
occurred. Excel Container, 325 NLRB No. 14 (Nov. 7, 1997).1The General Counsel™s motion to reopen the record for the re-ceipt of certain subpoenaed documents, i.e., Respondent™s payroll
records, is granted. The authenticity of the documents is not at issue,
they were produced by the Respondent. The documents are relevant
to the issue of Respondent™s past practice in granting pay raises. The
documents would have been admitted into the record, had they been
produced in a timely manner.Complete Carrier Services, Inc. and InternationalBrotherhood of Teamsters, Local Union No.
311, AFLŒCIO. Cases 5ŒCAŒ26085 and 5ŒRCŒ14305April 7, 1998DECISION AND ORDERBYMEMBERSFOX, HURTGEN, ANDBRAMEOn September 30, 1997, Administrative Law JudgeKarl H. Buschmann issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel and the Charging Party filed
cross-exceptions and supporting briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge™s rulings, findings,1and conclusions,as modified, and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Com-
plete Carrier Services, Inc., Baltimore, Maryland, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified by adding the
following:ITISFURTHERORDERED
that the election in Case 5ŒRCŒ14305 is set aside and that the petition in that case
is dismissed.Stefan Jan Marculewicz, Esq., for the General Counsel.Charles E. Sykes, Esq. (Bruckner & Sykes, L.L.P.), of Hous-ton, Texas, for the Respondent.H. Victoria Hedian, Esq. (Abato, Rubenstein & Abato, P.A.),of Baltimore, Maryland, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEKARLH. BUSCHMANN, Administrative Law Judge. Thiscase was tried in Baltimore, Maryland, on January 15 and
16, 1997, on a complaint dated September 24, 1996, alleging
that the Respondent, Complete Carrier Services, Inc., vio-
lated Section 8(a)(1) and (3) of the National Labor Relations
Act (the Act). The charges were filed by the International
Brotherhood of Teamsters, Local Union No. 311, AFLŒCIO
(the Union) on March 25, 1996, as amended on April 18,
1996. The Respondent™s answer admitted the jurisdictional
allegations in the complaint, and it denied the substantive al-
legations.Pursuant to a stipulated election agreement, an electionwas held on March 22, 1996, in a unit of 10 drivers. With
two ballots challenged, the Union lost by a vote of six to
two.The alleged violations of the Act, which occurred prior tothe election, include threats of physical violence and loss of
jobs, the solicitation of grievances, coercive interrogations,
promises of benefits and pay raises, the granting of pay
raises and benefits and the discharge of a union supporter.
Alleging that these violations eroded the employees™ support
of the Union after 9 of the 10 employees had signed union
authorization cards, the General Counsel and the Charging
Party are requesting the imposition of a bargaining order in
addition to the traditional remedies.On the entire record in this case1and after considerationof the briefs filed by the General Counsel, the Charging
Party, and the Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONComplete Carrier Services, Inc. is a Delaware corporationwith an office and place of business in Baltimore, Maryland.
With gross revenues in excess of $50,000 from its interstate
operations, the Respondent is admittedly an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.The Charging Party, International Brotherhood of Team-sters, Local Union No. 311, AFL-CIO (the Union), is admit-
tedly a labor organization within the meaning of Section 2(5)
of the Act.II. FACTSThe Respondent, located in Baltimore, Maryland, operatesas a labor leasing firm which supplies drivers to a companyVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00565Fmt 0610Sfmt 0610D:\NLRB\325.069APPS10PsN: APPS10
 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
known as Matlack, Inc. In late 1995, one of Respondent™sdrivers, Victor Paniagua, who was hired in June 1995, con-
tacted the Union. He distributed union authorization cards
and submitted the signed cards to the Union which filed a
petition for representation election on January 29, 1996 (G.C.
Exh. 1-A).The unit was defined in the stipulated election agreementasAll full-time and regular part-time truck drivers em-ployed by the Employer at its Baltimore, Maryland fa-
cility; excluding guards, clericals and supervisors as de-
fined in the Act.The election was held on March 22, 1996. It showed thatthe Union had lost the support of the drivers. According to
the General Counsel and the Charging Party, the Respondent
had engaged in certain conduct which unlawfully interfered
with the employees™ rights.Several weeks after the filing of the petition on January29, Victor Paniagua had received a subpoena at his work in
connection with the representation case. On February 9, he
informed his supervisor, Lew Benson, about the subpoena
and also mentioned that he had been passing out union cards
to the employees. According to Paniagua, Benson got red in
his face, raised his voice, and said, ‚‚Don™t forget that Mr.
John Solewin is from New Jersey and somebody might come
and knock on my door™™ (Tr. 166). Benson also said,
‚‚[d]on™t forget that I really wasn™t a driver for the company
yet, and I had to go for training. Okay. And when I finished
my training I would be on my own, more possibly I would
have aŠsome kind of mistake at work. And that would be
my last day of work™™ (Tr. 167).Benson conceded in his testimony that he warnedPaniagua about the loss of his job, but he could not recall
to what problems on the job he had referred when he spoke
to the employee.Paniagua was called into the office by John Solewin, Re-spondent™s owner and president, during the middle of Feb-
ruary. On that occasion, Solewin asked him initially what his
problem was and why the employees went to the unions in-
stead of coming to him directly. Paniagua replied that in
1995, Solewin had promised the drivers a raise and when the
raises did not materialize, the employees turned to the Union
for help. Paniagua suggested that the drivers were not satis-
fied with the increase in pay discussed before but that they
now wanted a larger raise. He proposed an increase to
$12.50 per hour and 29 cents per mile.Solewin increased the drivers™ pay and announced it bymemorandum of February 28, 1996 (G.C. Exh. 7). The new
rates reflected an hourly increase of $1.25 to an hourly rate
of $12.50 for drivers and an increased mileage rate of 29
cents for drivers after a year of service and 30 cents for
those with 2 years™ service. These rates were in line with the
suggestions made by Paniagua in his earlier conversation
with Solewin.Perry Covert, employed as a driver since February 1995,was also a union supporter who had signed a union card on
January 16, 1996 (G.C. Exh. 17). Covert had a conversation
on March 5, 1996, with Solewin in the office of Lew Ben-
son, Covert™s supervisor. Covert testified as follows about
that conversation (Tr. 125):The conversation went, Mr. Solewin basically askedme what I thought about the Union and which way did
I plan to vote. Was I for or against. I told him I
planned to vote for the Union. After that he just basi-
cally went on to say that he hoped that I would think
about my vote. And that he would rather the Union not
come in because he sort of wanted to keep things at the
terminal the way they were. I guess it was more like
a family environmentŠyou knowŠsmall, and not deal-
ing with a big Union. He just wanted to keep things the
way they were pretty much.Although Solewin admitted to a conversation with Covertabout the Union, Solewin denied asking whether Covert
signed the union card. Solewin appeared confused and unreli-
able about his conversations with Covert. I accordingly credit
Covert™s version of the events.Shortly after the conversation with Solewin, Covert alsospoke to Benson who showed him a report received from
Rhone-Poulenc, one of Respondent™s customers. According
to the report, Covert had caused an incident at around noon
on March 5 at the customer™s facility in Baltimore. Accord-
ing to the testimony of Steve Patras, materials manager for
Rhone-Poulenc, Covert had made a delivery that day at a
time when its own employees picketed the facility. Covert
was reported to be speeding as he left the plant and using
foul language.Covert testified that he encountered a problem making adelivery to Rhone-Poulenc and as he made a turn through the
gate, the following happened (Tr. 129); ‚‚[t]he guard stopped
me on my way out and said I was going a little too fast in-
side the plant, and that if it happened again that he wasn™t
going to allow me to come back inside the plant.™™ Covert
testified that he apologized to the guard and promised not to
let it happen again.Benson testified that he was instructed by Patras not tosend Covert back to Rhone-Poulenc as a result of the inci-
dent. Patras who has no interest in the outcome of this case
contradicted Benson™s testimony. I accordingly credit Patras™
version of the events.Benson and Solewin proceeded to investigate the incident,because Rhone-Poulenc was considered a valued customer,
comprising 75 percent of Respondent™s business. They de-
cided that Covert had been speeding and informed Covert
that he was discharged. At a meeting on March 8, Solewin
informed Covert that Rhone-Poulenc had requested not to
send Covert to their facility. With 75 percent of the business
at stake, Solewin said that the Respondent had insufficient
work for him to remain employed. By letter of March 15,
1996, the Respondent confirmed the discharge ‚‚for unsafe
operation of a motor vehicle while visiting the Rhone-
Poulenc plant™™ (G.C. Exh. 4).On March 9, the Respondent held a meeting with the driv-ers at the Comfort Inn to discuss a number of issues, in par-
ticular Solewin announced that the pay increase would be
retroactive to January 1. At about the same time the Re-
spondent posted the February 28 memorandum containing
the details of the pay increase on the bulletin board with the
added bold printed information that the increase would be
retroactive to ‚‚1/1/96™™ (G.C. Exh. 11). Also discussed at the
March 9 meeting was the Company™s safety bonus program.
The drivers were promised a payment of $250 every 6VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00566Fmt 0610Sfmt 0610D:\NLRB\325.069APPS10PsN: APPS10
 567COMPLETE CARRIER SERVICES2Solewin testified that he did not make these threats, but threeemployees consistently testified that these remarks were made. I ac-
cordingly credit their recollection of the events.3Benson testified that he told Paniagua that the terminal couldpossibly close as a result of lost business due to a strike. I have
credited Paniagua™s more reliable recollection.months so long as they had driven without an accident.Solewin also discussed a pension plan, stating that he was
in the process of establishing a 401(k) plan. Solewin spoke
at the meeting about a recruitment bonus which would be
paid to any driver who referred another driver who on hiring
would remain with the Company for at least 6 months. He
also promised the drivers uniforms. With respect to Covert,
Solewin explained that its customer, Rhone-Poulenc, com-
plained and did not want him on their premises. Solewin fi-
nally spoke about the Union saying that he had heard that
the employees were to meet with the Union on the following
day and warned that the Union was a big racket and that
‚‚the Union will more likely run him out of business™™ (Tr.
184).On March 17, 5 days before the election, the Respondentheld another meeting with the employees. The drivers ini-
tially saw a video concerning safety. Solewin then proceeded
to speak about the Union. He testified that he used an out-
line, and spoke about the Union™s finances, such as dues,
gross receipts, salaries for union officials, and the amounts
spent on members. He read from an NLRB hearing transcript
involving a strike and Matlack™s closing of its terminals.
Solewin also offered a financial award for anyone in the
group who would guess correctly the amount of pay the local
union would return to their membership. Two employees
won $20 in the raffle for guessing zero. Solewin implored
the employees to vote against the Union and said that other-
wise they would no longer be a family. At the conclusion
of the meeting, Solewin told the employees that he would
close the terminal if the employees voted for the Union.2During the week before the election Paniagua had a briefconversation with Benson about the Union. Benson said that
he was a little upset, because of the election and the Union.
He said that he did not want to lose his job because Solewin
would likely close the Company down and would not share
with the Union.3By letter of April 17, 1996, the Respondent informed Cov-ert (G.C. Exh. 5): ‚‚You are hereby offered reinstatement to
your former job.™™ Solewin testified that he wanted to avoid
additional backpay because of the unfair labor practice case
and also explained that he had obtained an additional cus-
tomer.III. DISCUSSIONThe record, as summarized, shows that the Respondent en-gaged in some of the most serious and pervasive unfair labor
practices, threats, interrogations, solicitation of grievances,
and promises of benefits and pay raises in order to dissuade
the employees from their support of the Union. The record
shows that 9 of the 10 drivers had signed union cards in
early January 1996, including Paniagua, Covert, Edward
Thomason, and Roland Howstrom who gave testimony in
this case (G.C. Exhs. 12, 16, 17, 19). The signed union au-
thorized cards of the other five drivers are part of the record
in this case (G.C. Exhs. 13, 14, 15, 18, 20). The Company™spresident, John Solewin, had been informed by Paniagua thatall the drivers had signed union cards. With a clear expres-
sion of the employees™ sentiment in favor of the Union it
filed a representation petition on January 29, 1996. The Stip-
ulated Election Agreement dated February 16, provided for
the election to be held on March 22, 1996.Considering the solid union support, the election resultwas a surprising defeat for the Union when six votes (two
votes were challenged) were cast against the Union. The
record clearly shows that Respondent™s conduct went beyond
a legitimate antiunion campaign and eroded the employee
sentiment in favor of the Union. This scenario presents the
issue of a bargaining order. NLRB v. Gissel Packing Co., 395U.S. 575 (1969).Initially, the record shows that the principal union activistPaniagua was not a clerical employee excluded from the unit
of drivers, but a truckdriver who, as a result of an accidental
injury was assigned to light duty, which included some cleri-
cal tasks. With a 15-year background as a truckdriver,
Paniagua was hired in that capacity on June 25, 1995, and
worked until July 8, 1995. As a result of the accident he did
not return until October 1995 when he worked on light-duty
tasks until June 1996 when he returned to work as a full-
time driver. His light-duty work consisted of picking up the
mail, answering the telephone, handling fuel receipts, hotel
receipts, driver manifests, and log books. He was also re-
quired to do sweeping and cleaning duties.According to the General Counsel and the Charging Party,Respondent™s statements to Paniagua on February 9, con-
stituted threats of physical violence and loss of job. Benson™s
threats were clearly union related. Paniagua had just in-
formed Benson about the receipt of the union subpoena and
his signature on a union card, when Benson warned him not
to forget that Solewin was from New Jersey and that some-
body might knock at his door. Benson also warned Paniagua
that he would surely make a mistake someday and that day
would be his last.These threats were sufficiently intimidating to interferewith the employee™s Section 7 rights. The remarks were too
ambiguous, however, to characterize them as threats of phys-
ical harm. Clearly, they threatened the employee with the
loss of his job and unspecified reprisals as a result of an un-
welcome visit to his home, in violation of Section 8(a)(1) of
the Act.The February 14 meeting between Paniagua and Solewinresulted in Respondent™s solicitation of grievances from em-
ployees. Respondent™s president directly asked the leading
union supporter why the employees turned to the Union in-
stead of coming to him. Paniagua dutifully replied that the
failure to keep his promise for pay raises prompted the em-
ployees™ interest in the Union. Solewin promised to consider
the issue after Paniagua suggested the exact amounts of the
pay increase. This set the stage for Respondent™s implemen-
tation of a retroactive pay increase of the size suggested by
Paniagua. Clearly, the record supports the allegation in the
complaint that the Respondent unlawfully solicited the em-
ployees™ grievances in violation of Section 8(a)(1) of the Act.Not only did the Respondent announce this pay raise tothe employees by memorandum on February 28, but it also
posted a subsequent memorandum in March showing that the
raise was retroactive. In short, the Respondent twice dem-
onstrated to the employees during the critical period beforeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00567Fmt 0610Sfmt 0610D:\NLRB\325.069APPS10PsN: APPS10
 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the election the Company™s generous efforts to gain theirsupport. Such conduct has long been regarded as an unfair
labor practices in violation of Section 8(a)(1) and (3), par-ticularly where as here the benefit was implemented during
the preelection period. Southgate Village, 319 NLRB 916(1995).The Respondent™s efforts to show that the pay raises weremade in accordance with past practice is entirely
unpersuasive and not supported by the record. Conceding
that no wage adjustments were made is 1992, 1993, and
1994, the Respondent argues that pay increases were effec-
tuated in 1991 and in 1995 on a retroactive basis. Solewin
testified to that effect, but the documentary evidence in the
record does not support his testimony.In order to show a past practice of retroactive pay raises,the Respondent referred to several memoranda, dated March
6, 1996, issued to drivers at the Richmond, Virginia, and
New Castle, Delaware terminals that retroactive pay raises
were granted there. The Company also relies on documents
in the record such as payroll records that pay raises were
given to employees in 1991. However, my review of these
documents does not show that pay raises in 1991 were retro-
active, nor do the pay raises given in other terminals, vir-
tually simultaneously with the pay raises at issue here, estab-
lish a pattern of past practice. Indeed the record shows that
no pay raises were given from 1992 to 1994. I accordingly
do not credit Solewin™s testimony or the Respondent™s argu-
ment that these benefits given to the drivers were part of an
established pattern. To the contrary, the record shows conclu-
sively that the raises and the benefits which were effectuated
following the March 9 meeting were intended and did inter-
fere with the employees™ Section 7 rights. Not only did
Solewin act on the responses which he solicited from
Paniagua, but the timing of this promise of increased pay as
well as the granting of pay and benefits point to the Re-
spondent™s obvious purpose. In addition, the Respondent
promised other benefits at the March 9, 1996 meeting. He
explained safety bonuses, recruitment bonuses, and promised
to implement a pension plan. Solewin also promised uni-
forms for his employees, a benefit long sought by the driv-
ers. The Respondent™s sudden generosity had the desired ef-
fect on the election. Respondent™s conduct in this regard vio-
lated Section 8(a)(1) and (3) of the Act. Skyline Distributors,319 NLRB 270, 279 (1995).The Respondent violated Section 8(a)(1) of the Act by re-peatedly threatening the employees that their union support
would result in the closure of the plant. In meetings on
March 9 and 17 only a few days before the election, the
Company™s owner and highest executive made these un-
equivocal threats. Benson repeated the threat on March 20,
1996. Benson™s additional remark that Solewin would not
share with the Union conveyed the additional threat that bar-
gaining would be futile. These statements are considered to
be the most serious and destructive of all threats. HorizonAir Services, 272 NLRB 243 (1984); Overnight Transpor-tation Co., 296 NLRB 669 (1989). Would the average em-ployee support the Union when faced with these options, the
fear of losing his job on the one hand, and generous pay
raises, implementation of a retirement plan, and other incen-
tives on the other.Whether the discharge of Perry Covert was motivated byunion animus and whether he would have lost his job evenin the absence of any union considerations, is a close issue.Covert was a known union supporter and the Respondent ex-
aggerated the reason for his discharge. On the other hand,
Covert had incurred prior driving violations, caused an inci-
dent at Rhone-Poulenc, a major customer of the Respondent.Covert had been employed since February 1995, andsigned a union-authorization card on January 16, 1996. He
testified about the conversation on March 5 where Solewin
asked Covert what he thought of the Union and whether he
would vote for or against the Union. Solewin told him that
he did not want the Union. Yet Covert disclosed his support
of the Union.On the same day, shortly after that conversation, Bensonshowed Covert a written report prepared by a security guard
of Rhone-Poulenc (R. Exh. 4). The report, dated March 5,
1996, entitled ‚‚Incident Report™™ describes in detail the
course taken by Covert™s truck at Rhone-Poulenc™s facility
and states in pertinent part:Covert departed the south gate ... at what appeared
to be a high rate of speed ... then entered into the

main gate area at an excessive rate of speed, coming
within a short distance of three strikers that were peace-
fully walking their picket line... stopped the truck and

voiced my concerns as to the actions, behavior and fla-
grant disregard for life and property ... Mr. Covert

stated that he understood and that he was sorry for what
he had done.The reported also observed that the strikers™ calm attitudechanged after the incident. Steve Patras, materials manager
for Rhone-Poulenc, called Benson and orally reported the in-
cident and added that Covert had used foul language towards
an acting supervisor.Benson and Solewin proceeded to investigate the matterand met with Covert on March 8, informing Covert that he
was discharged because of the incident and because their
customer, Rhone-Poulenc, had requested not to send Covert
back to their facility. The Respondent sent Covert a letter of
termination, dated March 15, 1996 (G.C. Exh. 4):Please be advised that on Friday, March 8, 1996, ameeting was held in Baltimore, MD as part of the in-
vestigation into the facts regarding the events of your
trip that originated on Monday, March 4, 1996, and
while operating within the Rhone-Poulenc plant in Bal-
timore, MD. Present at this meeting were: Lew Benson,
Terminal Manager; yourself, Perry Covert; and myself,
John Solewin.Specifically, on Monday March 4, 1996, you wereassigned a load from Rhone-Poulenc, Baltimore, MD to
Cosmair, Inc., Clark, N.J. with tractor #2072, and mani-
fest #758243. During this trip you dropped trailer
#2072 for loading by Rhone-Poulenc. Apparently, you
were confronted by plant security regarding your dis-
regard for safety while operating a motor vehicle within
their plant. Furthermore, this is the second documented
incident and you™ve had at this plant in as many weeks.As you know, our company instructs each driver toperform their duties in a safe and professional manner
at all times. Obviously, in this situation you failed to
perform as instructed. Your failure to follow instruc-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00568Fmt 0610Sfmt 0610D:\NLRB\325.069APPS10PsN: APPS10
 569COMPLETE CARRIER SERVICES4Victor Paniagua, Elwood Blackwell, Robert Madigan Jr., DonaldBeck, Edward Thomason, Perry Covert, James Long, Roland
Howstrom, and Dale Root (G.C. Exhs. 12Œ20).tions jeopardizes not only the future of this company,but puts at risk the security of every person in this firm.After completing our investigation into all of thefacts of this matter, including a careful review of your
work record, as well as your own confirmation of the
incident, our company has not [sic] alternative than to
terminate your employment effective immediately at the
conclusion of the above meeting for unsafe operation of
a motor vehicle while visiting the Rhone-Poulenc plant.The letter does not make any mention of Rhone-Poulenc™srequest not to send Covert to its facility which is the prin-
cipal disagreement between the parties. Covert admitted hav-
ing been cited for two prior traffic violations, one for speed-
ing and one for an improper lane change. It is accordingly
clear that the Respondent had a reasonable cause to dis-
cipline Covert.Respondent™s exaggerated justification for the discharge,that the customer had barred Covert from the facility may be
indicative of a pretext. Covert was a known union supporter
who was interrogated by the Respondent about the Union,
and then discharged. Granting that the Employer inflated the
seriousness of the incident by claiming that Covert had been
barred by its principal customer, there is no dispute, how-
ever, that Covert committed a serious act of misconduct
which was preceded by a similar incident involving the same
customer 2 weeks prior. Covert admitted that the guard had
warned him that ‚‚if it happened again that he wasn™t going
to allow me to come back inside the plant™™ (Tr. 129). The
Respondent™s exaggeration was therefore not far off the
mark; neither does the record show that the Employer had
treated other employees differently under similar cir-
cumstances. In the absence of any evidence of disparate
treatment, it cannot be gainsaid that Covert should have been
disciplined or that the discharge was an appropriate dis-
cipline. I accordingly dismiss the 8(a)(3) and (1) allegations
of an unlawful discharge.The Respondent™s antiunion campaign effectively de-stroyed the employees™ union support within less than 3
months. From a sound majority of 9 out of 10 drivers4theUnion™s support eroded among the employees to only two
votes on March 22, 1996. The record shows that the nine
union authorization cards were properly solicited and signed
by the employees between January 1 and 18, 1996. Paniagua
explained why he and others listed the employers as Matlack
and Complete Carrier because of the close working relation-
ship between the two entities. The voter eligibility list pro-
vided by Respondent™s letter of February 20, 1996, shows 11
employees (G.C. Exh. 2(c)). The 10th employee, Thornes
Wingrove, worked only 1 day and was excluded on the Ex-celsior list (G.C. Exh. 2(a)). In short there is no record evi-dence which suggests any deficiency in the card majority.
The causal relationship between Respondent™s unlawful con-
duct during the period in February and March and the com-
plete erosion of the employees™ union support is unequivo-
cally clear. Yet the law of the land provides for the Amer-
ican worker to have an unfettered choice to join a union or
not to join a union.The record in this case, showing violations of Section8(a)(1) and (3), meets the most stringent court test in support
of a bargaining order. The Employer™s misconduct was wide-
spread and far reaching, and the pervasive misconduct had
a demonstrable effect of dissolving the majority once pos-
sessed by the Union. See, Be-Lo Stores v. NLRB, 126 F.3d(4th Cir. 1997); and NLRB v. Appletree Chevrolet, Inc., 671F.2d 838 (4th Cir. 1982). The violations were committed by
the Company™s chief executive and were felt by the entire
bargaining unit. Under these circumstances the prospect of
erasing the effects of Respondent™s unfair labor practices and
of ensuring a fair election in the unit by the use of traditional
remedies is impossible. The purpose of the Act and the em-
ployee sentiment expressed through authorization cards can
only be served by a bargaining order. NLRB v. Gissel Pack-ing Co., 395 U.S. 575 (1969); and NLRB v. Air Products &Chemicals, 717 F.2d 141, 144 (4th Cir. 1983).CONCLUSIONSOF
LAW1. Complete Carrier Services, Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. International Brotherhood of Teamsters, Local Union311, AFLŒCIO is a labor organization within the meaning of
Section 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All full-time and regular part-time truck drivers em-ployed by the Employer at its Baltimore, Maryland fa-
cility; excluding office clerical employees, owner-opera-
tors (leased operators), guards, and supervisors as de-
fined in the Act.4. The Respondent™s bargaining obligation commenced onJanuary 29, 1996, when the Union filed a petition for an
election in the unit described above.5. By engaging in the following conduct the Respondentviolated Section 8(a)(1) of the Act:(a) Threatening an employee with job loss and unspecifiedreprisals in connection with a visit to the employee™s home,
because of his union support.(b) Soliciting grievances from employees in order to dis-suade them from their union support.(c) Promising pay raises and higher mileage rates in orderto dissuade the employees from supporting the Union.(d) Promising to make the pay raises retroactive and bypromising additional benefits in order to dissuade the em-
ployees from supporting the Union.(e) Coercively interrogating employees about their unionsupport.(f) Threatening employees that the Employer would closethe facility, if the employees selected the Union as their bar-
gaining representative.(g) Telling employees that it would not negotiate with theUnion and repeating the threats that the employer would
close the facility if the employees selected the Union as their
bargaining representative.6. By implementing the announced retroactive pay raisesand other benefits, the Respondent violated Section 8(a)(1)
and (3) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00569Fmt 0610Sfmt 0610D:\NLRB\325.069APPS10PsN: APPS10
 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™THEREMEDYHaving found that Respondent engaged in certain unfairlabor practices, an order shall be proposed that it cease and
desist therefrom and take affirmative actions necessary to ef-
fectuate the policies of the Act. The effects of Respondent™s
unfair labor practices will have an enduring impact on the
unit that is unlikely to be dissipated by application of the tra-
ditional remedies. The employees™ sentiment in favor of the
Union was expressed through the cards. Accordingly, on re-
quest, the Respondent shall be ordered to recognize and bar-
gain in good faith with the Union as the exclusive represent-
ative of its maintenance employees, and if consensus is
reached, to execute an agreement.I also shall recommend that the Respondent post a noticeto employees in which it promises not to engage in like or
related conduct that interferes with, restrains, or coerces em-
ployees in the exercise of rights guaranteed by Section 7 of
the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondent, Complete Carrier Services, Inc., Balti-more, Maryland, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Threatening an employee with job loss and unspecifiedreprisals in connection with a visit to the employee™s home,
because of his union support.(b) Soliciting grievances from employees in order to dis-suade them from their union support.(c) Promising pay raises and higher mileage rates in orderto dissuade the employees from supporting the Union.(d) Promising to make the pay raises retroactive and bypromising additional benefits in order to dissuade the em-ployees from supporting the Union.(e) Coercively interrogating employees about their unionsupport.(f) Threatening employees that the Employer would closethe facility, if the employees selected the Union as their bar-
gaining representative.(g) Telling employees that it would not negotiate with theUnion and repeating the threats that the Employer would
close the facility if the employees selected the Union as their
bargaining representative.(h) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain with International Brotherhood ofTeamsters, Local Union No. 311, AFLŒCIO as the exclusive
representative of the employees in the following appropriate
unit concerning terms and conditions of employment and, if
an understanding is reached, embody the understanding in a
signed agreement:All full-time and regular part-time truck drivers em-ployed by the Employer at its Baltimore, Maryland fa-
cility, excluding office clerical employees, owner-opera-
tors (leased operators), guards, and supervisors as de-
fined in the Act.(b) Within 14 days after service by the Region, post at itsfacilities in Baltimore, Maryland, copies of the attached no-
tice marked ‚‚Appendix.™™6Copies of the notice on formsprovided by the Regional Director for Region 5, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during the
pendency of these proceedings, the Respondent has gone out
of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees and
former employees employed by the Respondent at any time
since February 14, 1996.(c) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organize
To form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten employees with job loss and un-specified reprisals in connection with a visit to an employ-
ee™s home, because of their union support.WEWILLNOT
solicit grievances from employees in orderto dissuade them from their union support.WEWILLNOT
promise pay raises and higher mileage ratesin order to dissuade the employees from supporting the
Union.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00570Fmt 0610Sfmt 0610D:\NLRB\325.069APPS10PsN: APPS10
 571COMPLETE CARRIER SERVICESWEWILLNOT
promise to make the pay raises retroactiveand promise additional benefits in order to dissuade the em-
ployees from supporting the Union.WEWILLNOT
coercively interrogate employees about theirunion support.WEWILLNOT
threaten employees that the employer wouldclose the facility, if the employees selected the Union as
their bargaining representative.WEWILLNOT
tell employees that the Company would notnegotiate with the Union nor repeat the threats that the Em-
ployer would close the facility if the employees selected the
Union as their bargaining representative.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
recognize and bargain with the Union as the col-lective-bargaining representative in the following unit:All full-time and regular part-time trucks employed bythe Employer at its Baltimore, Maryland facility; ex-
cluding office clerical employees, owner-operators
(leased operators), guards, and supervisors as defined in
the Act.COMPLETECARRIERSERVICES, INC.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00571Fmt 0610Sfmt 0610D:\NLRB\325.069APPS10PsN: APPS10
